Citation Nr: 9922426	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  96-03 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for end stage renal 
disease, chronic ambulatory peritoneal dialysis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




INTRODUCTION

The veteran had military active duty from February 1977 to 
January 1980.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in San 
Juan, Puerto Rico (hereinafter RO).


FINDING OF FACT

There is no medical evidence showing a nexus between the 
veteran's current end stage renal disease, chronic ambulatory 
peritoneal dialysis and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for end stage 
renal disease, chronic ambulatory peritoneal dialysis is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  The law provides that "a person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of 

sufficient weight to make the claim plausible and capable of 
substantiation.  See Franko v. Brown, 4 Vet.App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet.App. 609, 610 (1992); 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet.App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

The veteran's service medical records reveal that in 1979, 
the veteran had a urinary tract infection.  However, no 
further findings were made and it is not shown that this was 
chronic in nature.  It was additionally noted in 1979, that 
the veteran had a congenital absence of the right kidney.  
Periodic examinations of the veteran's genitourinary system 
for military reserve duty in 1982, 1987, and 1992, reported 
no evidence of a genitourinary disorder, to include 
proteinuria.  The veteran's medical records in July 1994, 
reveal that the veteran began chronic ambulatory peritoneal 
dialysis.  The diagnoses included peritoneal dialysis, high 
blood pressure, gouty arthritis, catheter site infection, and 
end stage renal disease.  

A medical evaluation of the veteran dated in November 1994, 
stated that since at least 1979, the veteran has had 
intermittent proteinuria.  The examiner further stated 

that this, coupled with other disorders, "point[s]" to a 
chronic renal problem that had been essentially asymptomatic 
until 1 year prior to 1994, when he was diagnosed with end 
stage renal disease.  

The veteran submitted excerpts from medical texts which 
reported that in about half of the diagnosed cases, 
proteinuria ceases spontaneously within a year to several 
years, but there are other instances in which greater amounts 
of protein are lost, resulting in high blood pressure and 
kidney failure.  Nevertheless, the generic medical literature 
which the veteran has submitted does not pertain specifically 
to the veteran, so it cannot serve to make his claim well 
grounded.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) has held that 
medical texts and even medical opinions which are general in 
nature cannot support a claim.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  

Although the examiner in the medical evaluation dated in 
November 1994 stated that the veteran had a chronic renal 
problem prior to being diagnosed in 1994, the examiner does 
not state when the veteran's renal disorder began.  
Furthermore, although the examiner stated that the veteran 
had "intermittent proteinuria" since at least 1979, he does 
not indicate that a disorder which began in service has 
resulted in the veteran's current end stage renal disease.  
Indeed, the first medical evidence of record of renal disease 
is dated in 1994.

There is no medical evidence on file linking the veteran's 
current end stage renal disorder to service or to any 
incident of service, despite the veteran's assertions that 
such a causal relationship exists.  As there is no competent 
evidence that provides the required nexus between military 
service and the current renal disorder, service connection 
for end stage renal disease, chronic ambulatory peritoneal 
dialysis is not warranted.  See Caluza v. Brown, 7 Vet.App. 
498 (1995).



ORDER

The claim of entitlement to service connection for end stage 
renal disease, chronic ambulatory peritoneal dialysis is 
denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals




 

